NEWS RELEASE Contact:Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL ANNOUNCES SECOND QUARTER AND SIX-MONTH 2012 EARNINGS LATROBE, PA, July 26, 2012 - Commercial National Financial Corporation (OTC Markets:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the quarter ended June 30, 2012. The Company earned $1,220,000 (or $.43 per average share outstanding) in 2012 compared to $1,487,000 (or $.52 per average share outstanding) in 2011. The Company earned $5,016,000 (or $1.75 per average share outstanding) for the six-month period ended June 30, 2012 and $2,847,000 (or $1.00 per average share outstanding) for the six-month period ended June 30, 2011. The Company’s annualized return on average assets and average equity were 1.31% and 8.86%, respectively, for the quarter ended June 30, 2012 compared to 1.60% and 12.47%, respectively, for the quarter ended June 30, 2011. The Company’s annualized return on average assets and average equity were 2.61% and 18.35%, respectively, for the six-month period ended June 30, 2012 compared to 1.56% and 12.11%, respectively, for the six-month period ended June 30, 2011. President and Chief Executive Officer Gregg E. Hunter noted, “All of the Company’s asset quality metrics remain exceedingly strong due to disciplined underwriting and investment practices. Earnings for 2012 have been heavily influenced by the sizeable securities sale related gains realized from the early-March partial deleveraging away from selectedmunicipal bond holdings. This deleveraging significantly improved the Company’s capital and liquidity positions while meaningfully reducing market/interest rate exposures. Core earnings continue to greatly surpass prevailing banking industry norms as do the Company’s capital adequacy ratios with 24.98% tier one risk-based capital, 25.81% total risk-based capital and 13.59% leverage capital. Taken together, Commercial National Financial Corporation’s ample core earnings and capital provide solid support on an ongoing basis for the Company’s $0.26 per share common stock quarterly cash dividend.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates ten community banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania. Commercial Bank & Trust of PA also serves its customer base from an Internet banking site (www.cbthebank.com) and an automated TouchTone Teller banking system. Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to the Company, and the Company assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Company's ability to execute its business plans.The actual results of future events could differ materially from those stated in any forward-looking statements herein. ### COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands, except per share data) June 30, June 30, (unaudited) (unaudited) ASSETS Cash and due from banks on demand $ $ Interest bearing deposits with banks 11 Total cash and cash equivalents Securities available for sale Restricted investments in bank stock Loans Allowance for loan losses ) ) Net loans Premises and equipment Investment in Life Insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings - Long-term borrowings - Other liabilities Total liabilities Shareholders' equity: Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 shares issued; 2,860,953 shares outstanding in 2012 and 2011 Retained earnings Accumulated other comprehensive income Less treasury stock, at cost, 739,047 shares in 2012 and 2011 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) Three Months Three Months Six Months Six Months Ended June 30 Ended June 30 Ended June 30 Ended June 30 (unaudited) (unaudited) (unaudited) (unaudited) INTEREST INCOME: Interest and fees on loans $ Interest and dividends on securities: Taxable Exempt from federal income taxes Other 30 1 40 1 Total Interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 1 11 15 29 Interest on long-term borrowings - 59 1 Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER OPERATING INCOME: Asset management and trust income Service charges on deposit accounts Net Security gains 9 - - Income from investment in life insurance Other income 39 80 Total other operating income OTHER OPERATING EXPENSES: Salaries and employee benefits Net occupancy expense Furniture and equipment 94 Pennsylvania shares tax Legal and professional 82 FDICinsurance expense 48 83 96 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense Net income $ Average Shares Outstanding Earnings Per Share $ $ $ $
